Citation Nr: 0729341	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  02-20 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals involving an injury to the left sixth rib with 
associated adhesive pleurisy, currently evaluated as 10 
percent disabling.

2.  Entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
January 1954.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in August 2002 
(increased rating claim) and July 2003 (TDIU claim) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

In August 2004 and April 2007, the Board remanded the case to 
the RO for further development.  

A motion to advance the case on the docket was granted by the 
undersigned Veterans Law Judge in February 2007, due to the 
veteran's advanced age pursuant to the provisions of 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  Postoperative residuals involving an injury to the left 
sixth rib with associated adhesive pleurisy are not 
manifested by pulmonary function test findings showing a FEV-
1 of less than 71 percent of that predicted; a FEV-1/FVC 
ratio of less than 71 percent of that predicted; or a DLCO 
(SB) of less than 66 of that predicted.

2.  The veteran's service-connected disabilities are subtotal 
gastrectomy for duodenal ulcer disease, with hiatal hernia, 
and gastroesophageal reflux disease, rated 40 percent 
disabling; a scar of the left mid-thoracic area associated 
with a subtotal gastrectomy for a duodenal ulcer, hiatal 
hernia, and gastroesophageal reflux disease, rated 20 percent 
disabling; postoperative residuals involving an injury to the 
left sixth rib with associated adhesive pleurisy, rated 10 
percent disabling; and residuals of a scalp contusion, rated 
as noncompensable.  

3.  The veteran's service-connected disabilities alone do not 
preclude him from obtaining and retaining all forms of 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for postoperative 
residuals involving an injury to the left sixth rib with 
associated adhesive pleurisy is not warranted.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.2, 4.7, 4.20, 4.97, Diagnostic Code 6843 (2006).

2.  The criteria for entitlement to a total disability rating 
based on individual unemployability (TDIU) due to service-
connected disabilities have not been met.  38 U.S.C.A. 
§§ 1151, 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 3.340, 3.341, 4.16, 4.18 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in December 2004 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.   VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession.  While the appellant may not have 
received full notice prior to the initial decisions, after 
notice was provided the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the 
claims.  The claimant was provided the opportunity to present 
pertinent evidence.  In August 2006, the veteran was provided 
an explanation as to the information or evidence needed to 
establish effective dates for the claims on appeal.  In sum, 
there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  

Factual Background

An April 1962 VA examination report includes a diagnosis of 
subtotal gastrectomy and vagotomy with dumping syndrome.

An October 1963 rating decision granted service connection 
for postoperative residuals involving an injury to the left 
sixth rib with associated adhesive pleurisy, and a 10 percent 
rating was assigned.  The veteran did not appeal this 
decision.  

In May 2002 the veteran sought an increased rating for his 
service-connected left sixth rib injury residuals.

The report of a July 2002 VA respiratory examination includes 
a diagnosis of, in pertinent part, mild to moderate 
restrictive disease.  Pulmonary function test (post-
bronchodilator) results showed, in pertinent part, a Forced 
Expiratory Volume (FEV-1) findings of 78 percent of that 
predicted; the ratio of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-1/FVC) was 83 percent 
(actual); and the Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) of 91 
percent of that predicted.  

The report of a recent June 2007 VA respiratory examination 
includes pulmonary function test findings.  The examiner 
noted as the veteran had no obstructive airway disease, a 
bronchodilator was not used.  The results were reported as:  
FEV-1 of 72 percent of that predicted; FEV-1/FVC of 75 
percent (actual); and DLCO (SB) of 91 percent of that 
predicted.  The examiner commented that the results were 
slightly decreased from July 2002.  The examiner found that 
the veteran had restrictive lung disease which would be 
associated with a ribcage deformity.  A history of a service-
connected transthoracic vagotomy was cited.  The examiner 
went on to opine that the veteran's current limitations in 
regards to shortness of breath and ongoing pain was related 
to the service-connected transthoracic vagotomy, and that 
given the veteran's age (76) and current limitations he would 
not be able to work in either physical or sedentary 
employment.  

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
disability being rated in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.

VA has assigned a 10 percent rating for postoperative 
residuals involving an injury to the left sixth rib with 
associated adhesive pleurisy by analogy to 38 C.F.R. § 4.97, 
Diagnostic Code 6843.  See 38 C.F.R. § 4.20 (When an unlisted 
condition is encountered it will be permissible to rate it 
under a closely related disease or injury, in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.).

Code 6843 is utilized to evaluate "traumatic chest wall 
defect, pneumothorax, hernia, etc."  Pleural cavity injuries 
and other disorders under Codes 6840 through 6845 are 
evaluated under a general rating formula for restrictive lung 
disease.

Under the rating criteria for such disabilities, restrictive 
lung disease is primarily rated according to the degree of 
impairment identified on pulmonary function tests, which 
measure FEV-1, FEV-1/FVC, and DLCO (SB).  See 38 C.F.R. 
§ 4.97, Code 6843.

Under 38 C.F.R. § 4.97, Code 6843, a 10 percent evaluation 
requires FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC 
of 71 to 80 percent, or; DLCO (SB) of 66 to 80 percent 
predicted.  A 30 percent evaluation requires FEV-1 of 56 to 
70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
DLCO (SB) of 56 to 65 percent predicted.

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  It is the policy of VA to 
administer the law under a broad interpretation, consistent 
with the facts in each case with all reasonable doubt to be 
resolved in favor of the claimant; however, the reasonable 
doubt rule is not a means for reconciling actual conflict or 
a contradiction in the evidence.  38 C.F.R. § 3.102.

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

A TDIU is assigned when service-connected disabilities result 
in such impairment of mind or body that the average person is 
so disabled that he is precluded from following a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  
If there is only one service-connected disability, it must be 
rated at 60 percent or more; if there are two or more 
service-connected disabilities, at least one must be rated at 
40 percent or more and the combined rating must be at least 
70 percent.  38 C.F.R. § 4.16(a). 

If a veteran is unemployable due solely to service-connected 
disabilities, but does not meet the schedular criteria of 38 
C.F.R. § 4.16(a), the TDIU claim should be submitted to the 
Director, Compensation and Pension Service, for consideration 
of a TDIU on an extraschedular basis.  38 C.F.R. § 4.16(b).  
Finally, the service-connected disabilities must be so severe 
as to produce unemployability, in and of themselves, without 
regard to unemployability attributable to age of the veteran 
or to other disabilities for which service connection has not 
been granted.  38 C.F.R. § 3.341.  That is, a TDIU may not be 
assigned if unemployability is a product of advanced age, or 
of other nonservice-connected disabilities, rather than a 
result of functional impairment due solely to service- 
connected disabilities.  38 C.F.R. § 4.19.

Analysis

Increased Rating - Postoperative Residuals Involving an 
Injury to the
Left Sixth Rib with Associated Adhesive Pleurisy

After considering all of the evidence of record, the Board 
finds that the postoperative residuals involving an injury to 
the left sixth rib with associated adhesive pleurisy do not 
warrant a rating in excess of 10 percent.  The preponderance 
of the medical evidence of record is against finding that the 
criteria set out in 38 C.F.R. § 4.97, Code 6843, for an 
increased rating have been met.  In order to receive an 
increased rating the evidence must show pulmonary test 
findings indicative of FEV-1 of 56 to 70 percent predicted, 
or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) of 56 to 65 
percent predicted.  The medical evidence of record, discussed 
above, does not show this to be the case.  In essence, the 
medical record preponderates against finding that 
postoperative residuals involving an injury to the left sixth 
rib with associated adhesive pleurisy are manifested by 
pulmonary function test findings showing a FEV-1 of less than 
71 percent of that predicted; a FEV-1/FVC ratio of less than 
71 percent of that predicted; or a DLCO (SB) of less than 66 
of that predicted.  Thus, entitlement to a rating higher than 
10 percent is denied. 

While the veteran's statements describing his symptoms are 
considered to be competent evidence, Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  He is not competent to offer a medical 
opinion addressing the severity of the disorder, and his 
symptoms must be viewed in conjunction with the objective 
medical evidence as required by the rating criteria.



TDIU

The veteran is service-connected for residuals of a subtotal 
gastrectomy for duodenal ulcer disease, with hiatal hernia, 
and gastroesophageal reflux disease, rated 40 percent 
disabling; a scar of the left mid-thoracic area associated 
with a subtotal gastrectomy for a duodenal ulcer, hiatal 
hernia, and gastroesophageal reflux disease, rated 20 percent 
disabling; postoperative residuals involving an injury to the 
left sixth rib with associated adhesive pleurisy, rated 10 
percent disabling; and scalp contusion, rated noncompensably.  
A 60 percent combined disability rating has been in effect 
since May 30, 2002.  The veteran thus fails to satisfy the 
minimum percentage requirements for TDIU under 38 C.F.R. 
§ 4.16(a).

That notwithstanding, total disability ratings for 
compensation may nevertheless be assigned where the schedular 
rating for the compensable disabilities is less than 100 
percent when it is found that the compensable disabilities 
alone are sufficient to produce unemployability without 
regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16; 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Thus, the 
issue is whether his service-connected disabilities preclude 
him from engaging in substantially gainful employment (i.e., 
work which is more than marginal, that permits the individual 
to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 
356 (1991).  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor, which takes this case outside the norm.  
The simple fact that a claimant is currently unemployed or 
has difficulty obtaining employment is not enough.  A high 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Evidence in the file includes a Social Security 
Administration (SSA) decision dated in April 1988, showing 
that the veteran was found to be entitled to disability 
insurance benefits beginning in August 1985.  The medical 
evidence was noted to show that he had severe chronic 
depression, anxiety, and obsessive-compulsive personality.  
He is not service-connected for a psychiatric-based disorder.  

Review of a March 2003 VA respiratory examination report 
notes that while retired, the veteran was working part-time.  
Also, as noted above, following the June 2007 VA respiratory 
examination the examiner commented that the veteran's current 
limitations in regards to shortness of breath and ongoing 
pain due to the service-connected transthoracic vagotomy, and 
that given the veteran's age (76) and current limitations he 
would not be able to work in either physical or sedentary 
employment.  While the veteran's representative, as shown as 
part of an August 2007 Appellant's Post-Remand Brief, argued 
that this June 2007 VA opinion implied that the "current 
limitations" alone accounted for the veteran being 
unemployable, the Board differs with this interpretation.  
Clearly the examiner considered the appellant's age in 
offering his opinion.  The appellant's age, however, is 
irrelevant.  38 C.F.R. § 4.19.  

Looking at the factors which are to be considered the 
preponderance of the evidence is against finding that the 
functional limitations imposed by the veteran's service-
connected disabilities alone preclude the performance of 
substantially gainful employment.  A June 2005 VA respiratory 
examination includes a comment by a physician indicating that 
chronic pain exacerbated the veteran's depression, "which 
would interfere with his ability to be employed at this 
time."  Again, service connection for a psychiatric disorder 
is not in effect.  Also, the report of a June 2005 VA 
esophagus and hiatal hernia (gastrointestinal) examination 
shows that the examiner commented that there was no reason 
why the veteran "could not be employed," however, given the 
veteran's age, nearly 75, this was highly unlikely."  

Further, a May 2005 VA mental disorders examination includes 
the opinion that there was "no industrial or social 
disability at this time.  He [the veteran] would be 
employable if he were not retired...."  

Essentially, the Board does not find the above-discussed 
opinion rendered by the VA examiner in June 2007 is 
sufficient upon which to base a finding that the veteran's 
service-connected disabilities alone preclude the performance 
of substantially gainful employment.  As noted above, several 
other medical examiners, in 2005, including the examiner who 
conducted the June 2005 VA gastrointestinal examination, 
essentially found that the veteran was employable.  In other 
words, the preponderance of the evidence of record is against 
finding that the veteran is unemployable due to his service-
connected disabilities alone.  The claim is denied.

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claims, the doctrine is not for 
application.  Gilbert.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
postoperative residuals involving an injury to the left sixth 
rib with associated adhesive pleurisy is denied.

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


